Citation Nr: 1329427	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  08-09 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for right eye glaucoma, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1980, from November 1990 to May 1991, and from January to 
July 2003. 

This case comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

In November 2011, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for left eye 
glaucoma and entitlement to a temporary total evaluation 
based on the service-connected right eye glaucoma requiring 
a period of convalescence after surgery on June 13, 2007, 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case in February 2012, in part, so 
that the Veteran could be provided with a VA ophthalmology 
examination addressing the present severity of his service-
connected right eye glaucoma.  The Board also noted that the 
issue of entitlement to a total temporary rating based on a 
period of convalescence for right eye glaucoma surgery from 
June 13, 2007 had been raised by the record via July 2007 
and November 2007 statements from the Veteran; and that the 
issue of service connection for left eye glaucoma had been 
raised by the Veteran's February 2008 statement.  The Board 
found that these two issues were inextricably intertwined 
with the issue of entitlement to an increased rating for 
right eye glaucoma and therefore, must first be addressed by 
the RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Thereafter, review of the claims file and Virtual VA records 
does not establish that the RO has conducted any development 
with respect to the service connection claim for left eye 
glaucoma and the claim for a total temporary rating based on 
a period of convalescence for right eye glaucoma surgery 
from June 13, 2007.  Therefore, the Board once again 
highlights that these issues must be adjudicated before the 
Board can properly address the increased rating claim for 
right eye glaucoma on appeal.

With respect to the remand directive to provide for a VA 
examination addressing the present severity of the right eye 
glaucoma, the record shows that the Veteran was scheduled 
for this examination in March 2012 but that he did not show 
up for the examination.  The Veteran submitted a statement 
in May 2013 but did not offer any reason for why he missed 
the examination.  Unfortunately, however, the notice letter 
that was sent to the Veteran notifying him of the date and 
time of his examination is not of record.  There is a note 
from the AMC requesting a hard copy of the examination 
notice letter but there is no subsequent copy provided in 
the claims file or the Virtual VA records.  Therefore, the 
Board cannot verify that the notice letter was sent to the 
Veteran's last known address.  For this reason, either a 
copy of the notice letter must be provided; or the Veteran 
must be rescheduled for another VA ophthalmology 
examination.  If another examination is scheduled, a copy of 
the letter notifying the Veteran of the date and time of the 
examination must be provided in the claims file or scanned 
into Virtual VA records.

The RO also should obtain records from the Philadelphia VA 
Medical Center from March 2012 to present for his glaucoma. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file copies of all relevant clinical 
records from the Philadelphia VA Medical 
Center from March 2012 to the present. 

2.  Associate with the claims file or scan 
into Virtual VA records a copy of the 
letter notifying the Veteran of the date 
and time of the March 2012 VA examination.

3.  If a copy of the notice letter is 
unavailable, schedule the Veteran for 
another VA eye examination in order to 
determine the current extent of his 
service-connected right eye glaucoma.  The 
letter notifying the Veteran of the date 
and time of the examination must be 
included in the claims file or scanned 
into Virtual VA records.  All indicated 
tests must be conducted, to include visual 
acuity testing and field-of-vision 
testing.  The appellant's claims folder 
must be made available to, and reviewed 
by, the examiner prior to the examination.  
The report of examination should include a 
detailed description of all clinical 
manifestations of the right eye glaucoma. 

4.  Thereafter, the AMC should undertake 
any development regarding the issues of 
entitlement to service connection for left 
eye glaucoma and entitlement to a 
temporary total evaluation based on the 
service-connected right eye glaucoma 
requiring a period of convalescence after 
surgery on June 13, 2007; and must 
adjudicate these issues.  Thereafter, if 
the Veteran files a timely notice of 
disagreement to any denial, the AMC must 
issue a statement of the case addressing 
any appealed issue.  The claimant is 
hereby informed that the Board may only 
exercise appellate jurisdiction over this 
matter if he perfects an appeal in a 
timely manner. 38 U.S.C.A. § 7105  (West 
2002); 38 C.F.R. § 20.200 (2013). 

5.  The AMC should then readjudicate the 
remaining claim on appeal in light of all 
of the evidence of record and with 
consideration of 38 C.F.R. § 3.321(b) 
(2013).  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case, with a 
copy to his representative, as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



